IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 4 DB 2021 (No. 15 RST 2021)
                                             :
SHONU VERMA                                  :   Attorney Registration No. 93303
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 19th day of March, 2021, the Report and Recommendation of

Disciplinary Board Member dated March 11, 2021, is approved and it is ORDERED that

Shonu Verma, who has been on Inactive Status, has demonstrated that she has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.